Appeal from an order of the Family Court, Niagara County (John F. Batt, J.), entered June 30, 2004 in a proceeding pursuant to Family Court Act article 7. The order adjourned the proceeding in contemplation of dismissal upon condition that respondent comply with the terms and conditions of her placement with the New York State Office of Children and Family Services.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs as moot (see Matter of Tanya B., 127 AD2d 1011 [1987], lv denied 70 NY2d 612 [1987]). Present—Hurlbutt, J.P., Scudder, Gorski, Smith and Lawton, JJ.